Acknowledgments
1. 	Applicants amendment filed on 3/23/2021 is acknowledged.  Accordingly claim(s) 1-16 remain pending.
2.	This paper is assigned paper No. 20210526, by the Examiner.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
4.	As of the Office action dated 9/23/2020 claim(s) 1-16 were pending and claim(s) 1-16 stood rejected.  Claim(s) 1-4 and 6-16 have been amended.  Claim(s) 1-16 are therefore currently pending and are presented for examination on the merits. 
Response to Arguments
5.	Applicant’s contends that the amended claim(s) obviates the 35 USC 101, 35 USC 112(a) and 35 USC 112(b) rejection of claim(s) 1-16 set forth in the prior office action.  Additionally, Applicant’s argument with regard to the 35 USC 103 rejection of claim(s) 1-16 as being patentable over Haldenby and in view of Metnick has fully been considered and is persuasive.  Accordingly, the rejection(s) are withdrawn.
Allowable Subject Matter
6.	Claim(s) 1-16 are allowed.




Reason for Allowance
  7.	The closest prior art of record (US Patent Application No. 2017/0046693 to Haldenby) which discloses computerized systems and methods that generate secured blockchain-based ledger structures that facilitate event-based control of tracked assets. In one embodiment, an apparatus associated with a centralized authority of the secured blockchain-based ledger may detect an occurrence of a triggering event, and may access and decrypt a set of rules hashed into the secured blockchain-based ledger using a confidentially-held master cryptographic key. The apparatus may identify a rule associated with the detected event, and perform one or more operations consistent with the rule. In some aspects, the detected event may correspond to a dispute involving one or more terms or conditions of a contractual agreement between a first party and one or more second parties, and the performed operations may resolve the dispute.
Another prior art of record (US patent Application No. 2017/0372308 to Metnick) which discloses a method begins with a server in a data communication system establishing an initial validity of an exchange item that includes data regarding a quantifiable value, a serial number, and issuance information, where the initial validity authenticates the exchange item and the data. The method continues with the server executing a secure custody protocol to establish that a first computing device has secure custody of the exchange item and to maintain validity of the exchange item. The method continues with the server transferring the secure custody of the exchange item from the first computing device to the server or to a second computing device. When the exchange item is in the secure custody of the server the method continues with the server modifying the data of the exchange item to produce a modified exchange item and transferring secure custody of the modified exchange item to the first computing device.
  	The closest prior art(s) and the cited prior art(s), however, do not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1 and 9, specifically the combination of steps of:
“performing, by the processing device of the processing server, a dispute resolution process for the blockchain data value, wherein the dispute resolution process includes at least receiving, by the receiver of the processing server, a merchant digital signature from a second computing device of the blockchain network; transmitting, by the processing device of the processing server, the merchant digital signature and the currency amount to the transmitter of the processing server; receiving, by the transmitter of the processing device, the merchant digital signature and the currency amount; and transmitting, by a transmitter of the processing server, at least the merchant digital signature and the currency amount to a node in the blockchain network” as recited in independent claim(s) 1 and 9.  
Moreover, the missing claimed elements from Haldenby/Metnick are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Haldenby/Metnick disclosures because it is not common to: “performing, by the processing device of the processing server, a dispute resolution process for the blockchain data value, wherein the dispute resolution process includes at least receiving, by the receiver of the processing server, a merchant digital signature from a second computing device of the blockchain network; transmitting, by the processing device of the processing server, the merchant digital signature and the currency amount to the transmitter of the processing server; receiving, by the transmitter of the processing device, the merchant digital signature and the currency amount; and transmitting, by a transmitter of the processing server, at least the merchant digital signature and the currency amount to a node in the blockchain network.”  Hence, the claim(s) are allowable over the cited prior art. Dependent claim(s)
2-8 and 10-16 are also allowable for the same reason(s) described above.
8.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        5/26/2021